Citation Nr: 0837482	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee arthrotomy, 
claimed as right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran had active service from January 1970 until 
February 1974, followed by service in the Air Force National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the St. 
Petersburg, Florida RO of the Department of Veterans Affairs 
(VA) that denied the veteran's right knee arthrotomy service 
connection claim on the basis that no new and material 
evidence had been presented.  This rating decision also 
denied the veteran's left knee service connection claim.

The RO denied entitlement to service connection for a right 
knee disability in a decision issued in March 1975.  That 
decision was not appealed and would ordinarily be final.  
38 U.S.C.A. § 7105 (West 2002).  The evidence received since 
that decision includes previously unconsidered service 
department records that are pertinent to the claim.  VA is 
therefore, required to reconsider the issue without requiring 
new and material evidence to reopen the claim.  38 C.F.R. 
§ 3.156(c) (2007).


FINDINGS OF FACT

The veteran has current right knee disabilities, residuals of 
tears of the medial meniscus and chondromalacia that were 
incurred in service.



CONCLUSIONS OF LAW

A current right knee disability was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995); see 
38 U.S.C.A. § 1110.

To satisfy the element of a current disability, the claimed 
condition must be shown at the time of the current claim or 
during its pendency.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  In this case, the Board is reconsidering the claim 
that the veteran filed in May 1974.

Evidence submitted in conjunction with that claim includes a 
report of the veteran's treatment at the Laramie Memorial 
Hospital in January and February 1975.  That report shows 
that the veteran was diagnosed as having a displaced bucket 
handle tear of the right medial meniscus and chondromalacia 
of the right knee.  He underwent right knee arthrotomy with 
medial meniscectomy and patellar shave.  In the discharge 
summary it was noted that the veteran reported the onset of 
symptoms in service and that he had been medically evacuated 
from Vietnam due to right knee symptoms.  In December 2006, 
X-ray studies at the Orange Park Medical Center were 
interpreted as showing degenerative joint disease of the 
right knee.  This evidence serves to establish a current 
right knee disability.

Evidence of an in-service disease or injury is provided by 
the veteran's recent testimony that he was air evacuated from 
Guam during service, due to his right knee disability, the 
history reported during hospitalization in 1975, and the 
recently received service department record reporting that 
the veteran had been medically air evacuated from a foreign 
location in January 1974.  While the location from which he 
was evacuated has been variously reported as Guam or Vietnam, 
the veteran is competent to testify to his disability during 
service.  The evidence is in at least equipoise on this 
element of the claim.  

The remaining element is evidence of a link between the in-
service injury and the current disability.  In February 1975, 
the physician who had performed the veteran's surgery at the 
Laramie Hospital wrote that there was considerable evidence 
to suggest that the injuries necessitating the surgery were 
at least in part incurred on active duty service.  In 
addition, the record contains evidence of a continuity of 
symptomatology.  The veteran submitted his claim shortly 
after service, and his complaints, if not his disability were 
documented on a VA examination only a few months after 
service, in July 1974.  The veteran has also testified to a 
continuity of symptomatology, and his testimony appears to be 
credible.  There is no medical opinion against the February 
1975 opinion.

Accordingly, all three of the elements needed for service 
connection have been satisfied.  The claim is therefore 
allowed.


ORDER

Service connection for a right knee disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


